DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-46 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 12/23/2019, a thorough search for prior arts on EAST and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the apparatus, method, and system supporting the layer circuitry generation and transmission of a flit comprising informational fields, a CRC field, a plurality of slots encoded with a plurality of transaction data.
Of the prior art revealed during the search of databases and domains, the prior art of Bunton et al. and Creta et al. both relate to the processing transactions across links through the transmission of flits of varying configurations, however, neither of the closest prior art references teach or suggest the teaching of "An apparatus comprising: a memory; a port comprising: physical layer circuitry to support a physical layer of a link; and link layer circuitry to generate a flit to comprise: a set of informational fields, wherein the set of informational fields comprise fields to identify attributes of the flit; a plurality of slots, wherein a first one of the plurality of slots is to be encoded with a request or response of a first transaction, and a second one of the plurality of slots is to be encoded with a request or response of a second transaction; and a cyclic redundancy check (CRC) field to be encoded with a CRC value for the flit, wherein the physical layer circuitry is to transmit data blocks corresponding to the flit over a plurality of lanes of the physical layer to another device." as claimed by the applicant's in independent claim 21, and the substantially similar method and system of independent claims 34, 39, 41, and 42.
Dependent claims 22-33, 35-38, 40, and 43-46 are directly dependent from claims 21, 30, and 42 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184